Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant's election with traverse of Species A1 to A4 and Species B1 to B5 in the reply filed on 7/20/21 is acknowledged.  The traversal is on the ground(s) that the claims overlap in scope.  This is not found persuasive because the material concepts of Species B1-B5 concentrate upon the discharge cover details while Species A1-A4 are concerned with refrigerant guide subject matter.  Further, Applicant’s preliminary amendment placing dependent claim 2 into independent claim 1 potentially introduces new matter.  Examiner believes no embodiment in Applicant’s disclosure possess both the discharge cover/sealing member characteristics of newly amended claim 1 as well as the refrigerant guide details in claims 10-20.  Thusly, arguing an overlap in scope is somewhat without merit when the overlap is made upon seemingly new matter grounds; additionally, the creation of a new species subgroup appears to add to the search burden/consideration for Examiner.  As such, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayano (JP0847062A).
Claim 1:  Hayano discloses a compressor comprising a case (1) comprising a refrigerant discharge pipe (note pipe near 17) configured to discharge compressed refrigerant to an outside of the case (Fig. 1); a drive motor (7) disposed in the case; a rotary shaft (13) disposed in the case and rotatably coupled to the drive motor; a compression unit (note compressor unit within 49) disposed in the case and configured to compress refrigerant (Fig. 1), the compression unit comprising a shaft support portion (23) through which at least a part of the rotary shaft passes and a stepped surface (see Figure below) disposed at an outer side of the compression unit; a discharge cover (note lower element 49) coupled to the compression unit and configured to guide refrigerant compressed by the compression unit toward the refrigerant discharge pipe (Fig. 1); and a sealing member (48) disposed between the compression unit and the discharge cover, wherein the discharge cover comprises an inner sidewall (note inner sidewall of 49 near 23 housing 48, see Figure below) coupled to the shaft support portion and an outer sidewall (see Figure below, Examiner noting that the “outer” 


    PNG
    media_image1.png
    327
    560
    media_image1.png
    Greyscale

Claim 3:  Hayano further discloses a fastening groove (see Figure above) configured to receive the inner sidewall of the discharge cover and disposed at an inner periphery of the shaft support portion or at an outer periphery of the shaft support portion (Fig. 1).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayano (JP0847062A) in view of Fujioka (US20080075614).
Claim 4:  Hayano further discloses that the shaft support portion overlaps at least a part of the inner sidewall of the discharge cover in an axial direction of the compression unit (Fig. 1) and the inner sidewall of the discharge cover defines a sealing groove (note groove for 48); however, Hayano does not disclose an oppositely facing sealing groove to form a first sealing groove and a second sealing groove which define a sealing space configured to receive the sealing member.  However, Fujioka teaches a seal arrangement using oppositely facing sealing grooves (Fig. 2B, note 3a and 4a) to form a first sealing groove (3a) and a second sealing groove (4a) which define a sealing space configured to receive the sealing member (5).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include an oppositely facing sealing groove like that taught by Fujioka into the apparatus of Hayano to improve the sealing function of the sealing member as the seal would gain an additional labyrinthine route with the added groove, further inhibiting the potential for leaking.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayano (JP0847062A) in view of Blain (US 4,549,861).
Claim 6:  Hayano discloses the previous limitations.  Hayano further discloses that the stepped surface of the compression unit comprises a side surface that extends along an axial direction of the compression unit (Fig. 1, see Figure above), and a horizontal flat surface that extends radially outward from the side surface of the stepped surface (Fig. 1), wherein the outer sidewall of the discharge cover comprises a vertical portion (note portion of 49 containing the upper element 48) that faces the side surface of the stepped surface and a horizontal portion (note top portion of 49).  Hayano does not disclose that the horizontal portion extends radially outward from one end of the vertical portion and that faces the horizontal flat surface of the stepped surface and the second sealing member is disposed between the horizontal flat surface of the stepped surface and the horizontal portion of the outer sidewall of the discharge cover.  However, Blain teaches a compression unit with a similar cover (see Fig. 1, 48) to that in Hayano and which includes a horizontal portion (note horizontal portion of 48 near 52) that extends radially outward from one end of a vertical portion (130) and that faces a horizontal flat surface (note stepped surface of 42) of a stepped surface and a sealing member (52) is disposed between the horizontal flat surface of the stepped surface and the horizontal portion of the outer sidewall of the cover.  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute a horizontal seal/cover arrangement as taught by Bain into the apparatus of Hayano since, as the cover receives the tightening forces of associated bolts (see Blain, elements 50), the seal would get a beneficial squeeze in the direction of the clamping force from the closure bolts, improving the seal between the adjoining parts.
Claim 7:  Hayano and Blain teach the previous limitations.  Hayono, as modified by Blain, further teaches that the horizontal flat surface and the horizontal portion at least partially overlap each other in a radial direction of the compression unit (see Fig. 1 of Blain).
Claim 8:  Hayano discloses the previous limitations.  Hayano further discloses that the stepped surface of the compression unit comprises a side surface that extends along an axial direction of the compression unit (Fig. 1, see Figure above), and a horizontal flat surface that extends radially outward from the side surface of the stepped surface (Fig. 1), wherein the outer sidewall of the discharge cover comprises a vertical portion (note portion of 49 containing the upper element 48) that faces the side surface of the stepped surface and a horizontal portion (note top portion of 49).  Hayano does not disclose that the horizontal portion extends radially outward from an upper end of the vertical portion and that faces the horizontal flat surface of the stepped surface and the second sealing member is disposed between the horizontal flat surface of the stepped surface and the horizontal portion of the outer sidewall of the discharge cover.  However, Blain teaches a compression unit with a similar cover (see Fig. 1, 48) to that in Hayano and which includes a horizontal portion (note horizontal portion of 48 near 52) that extends radially outward from an upper end of a vertical portion (130) and that faces a horizontal flat surface (note stepped surface of 42) of a stepped surface and a sealing member (52) is disposed between the horizontal flat surface of the stepped surface and the horizontal portion of the outer sidewall of the cover.  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute a horizontal seal/cover arrangement as taught by Bain into the apparatus of Hayano 
Claim 9:  Hayano and Blain teach the previous limitations.  Hayono, as modified by Blain, further teaches that the side surface of the stepped surface and the vertical portion of the outer sidewall at least partially overlap each other in the axial direction of the compression unit (see Fig. 1, of Blain on left side portion of compressor unit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746